           Case 2:20-cv-05512-MMB Document 12 Filed 01/15/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NASHA BAXLEY                                          CIVIL ACTION

           v.                                          NO. 20-5512

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY

          MEMORANDUM RE DEFENDANT’S PARTIAL MOTION TO DISMISS

Baylson, J.                                                                     January 15, 2021

          Before the Court is Defendant State Farm Mutual Automobile Insurance Company’s

(“State Farm”) Partial Motion to Dismiss Plaintiff Nasha Baxley’s Complaint which alleges two

claims:

                •   Count I: Breach of contract; and

                •   Count II: Bad faith pursuant to 42 Pa. C.S.A. § 8371.

State Farm seeks dismissal of “any and all claims and allegations of bad faith and/or a lack of good

faith made by Plaintiff, including but not limited to paragraphs 23 through 26 and Count II, as well

as any claim for punitive damages.” For the reasons stated below, Defendant’s Motion to Dismiss

Count II of Plaintiff’s Complaint will be granted without prejudice.

I.        Facts and Procedural History

          Based on the allegations in Plaintiff Nasha Baxley’s Complaint (ECF 1, Compl.), which

this Court must accept as true for purposes of Defendant’s Motion to Dismiss, the relevant facts

are as follows. Ms. Baxley’s vehicle was hit from behind by a car driven by David Turner.

(Compl. ¶ 7.) Ms. Baxley suffered severe injuries as a result of this accident. (Compl. ¶ 8.) At

the time, Ms. Baxley was insured by State Farm and her insurance policy included underinsured

motorist benefits in the amount of $100,000.00/$300,000.00. (Compl. ¶ 6.) Mr. Turner was
                                             1
         Case 2:20-cv-05512-MMB Document 12 Filed 01/15/21 Page 2 of 6




insured by Progressive Insurance Company (“Progressive”) with a policy providing for liability

limits of $15.000.00/$30,000.00. (Compl. ¶ 12.) Progressive paid Mr. Turner’s policy limit of

$15,000 to Ms. Baxley on September 15, 2020. (Compl. ¶ 13.)

       Ms. Baxley provided State Farm with documentation of her losses including medical bills

and other economic losses totaling more than $34,263.47. (Compl. ¶15.) Ms. Baxley alleges

that State Farm “has refused to and continues to refuse to make bona-fide good faith offers of

settlement to the Plaintiff that contemplate those substantiated and verified losses and to the

contrary, has made no offer for purposes of resolving Plaintiff’s Underinsured Motorist’s Claim.”

(Compl. ¶ 17.)

       On November 5, 2020, Ms. Baxley filed this lawsuit against State Farm. (See Compl.)

The complaint alleges two counts: Count I for Breach of Contract and Count II for Bad Faith

pursuant to 42 Pa. C.S.A. § 8371. (See Compl.) State Farm filed the present Motion to Dismiss

on November 18, 2020 (ECF 6, Def. MTD), and Plaintiff filed her opposition on December 2,

2020 (ECF 7, Opp’n).

II.    Legal Standard

       Dismissal under Rule 12(b)(6) is appropriate when a plaintiff has “fail[ed] to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quotation omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”            Id.   “The

plausibility standard is not akin to a ‘probability requirement.’” Id. Factual allegations must be

“enough to raise a right to relief above the speculative level,” and a “complaint may proceed even

                                                  2
         Case 2:20-cv-05512-MMB Document 12 Filed 01/15/21 Page 3 of 6




if it strikes a savvy judge that actual proof of those facts is improbable, and that a recovery is very

remote and unlikely.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678; see also

Bell Atl. Corp., 550 U.S. at 555 (“a plaintiff’s obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do”). It is Defendant’s burden to show that a complaint fails to state a

claim. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

III.   Parties’ Arguments

       Defendant argues that Plaintiff’s complaint does not allege sufficient facts to meet the

pleading standard under Twombly and Iqbal.            (Def. MTD 9–12.)        It refers to Plaintiff’s

allegations as “bald and conclusory assertions . . . made without any factual support.” (Def. MTD

9.) Defendant further argues that the fact that less than two months passed between the resolution

of the underlying claim against Mr. Turner and the filing of this law suit contradicts Plaintiff’s

claim of bad faith. (Def. MTD 12.)

       In response, Plaintiff argues that she has alleged that (1) she promptly provided Defendant

with proof of the amount of her damages, (2) Defendant has refused to make a settlement offer,

(3) Plaintiff provided additional medical documentation at Defendant’s request, and that (4)

Defendant has had “ample time to properly evaluate Plaintiff’s claim.” (Opp’n 7.) Thus,

Plaintiff asserts that she has demonstrated “in factual terms, not conclusory allegations Defendant

failed to properly consider the evidence presented and was unfair in their evaluation of Plaintiff’s

claims.” (Opp’n 7–8.)

                                                  3
         Case 2:20-cv-05512-MMB Document 12 Filed 01/15/21 Page 4 of 6




IV.    Discussion

       Plaintiff alleges bad faith on the part of Defendant within the meaning of 42 Pa. C.S.A. §

8371. This section “provides a statutory remedy when insurers have acted in bad faith while

investigating and reimbursing claims.” Daniel Dietz v. Liberty Mutual Ins. Co., No. 20-1239,

2020 WL 7769933, at *2 (E.D. Pa. Dec. 30, 2020) (Baylson, J.). In the insurance context, the

term “bad faith” includes “any frivolous or unfounded refusal to pay proceeds of policy.” Toy v.

Metropolitan Life Ins. Co., 928 A.2d 186, 199 (Pa. 2007). Allegations of an insurer’s “mere

negligence or bad judgment” will not suffice to state a claim. Rancosky v. Wash. Nat’l Ins. Co.,

170 A.3d 364, 373 (Pa. 2017) (quoting Terletsky v. Prudential Property & Casualty Ins. Co., 649

A.2d 680, 688 (Pa. Super. Ct. 1994)). The Pennsylvania Supreme Court has adopted a two-part

test for demonstrating bad faith: “the plaintiff must show (1) that the defendant did not have a

reasonable basis for denying benefits under the policy and (2) that the defendant knew or recklessly

disregarded its lack of reasonable basis in denying the claim.” Rancosky, 170 A.3d at 373

(quoting Terletsky, 649 A.2d at 688). The Third Circuit has noted “the failure to immediately

accede to a demand for the policy limit cannot, without more, amount to bad faith.” Smith v.

State Farm Mut. Auto. Ins. Co., 506 Fed. App’x. 133, 137 (3d Cir. 2012).

       In Atiyeh v. National Fire Ins. Co. of Hartford, the plaintiff averred that the defendant

insurance company had “(1) falsely and fraudulently represented that plaintiff had not performed

routine maintenance on the premises; (2) unreasonably refused to indemnify plaintiff for his loss;

and (3) breached its duty of good faith and fair dealing by: (a) failing to conduct a reasonable

investigation, (b) denying benefits to plaintiff without a reasonable basis, (c) knowingly or

recklessly disregarding the lack of a reasonable basis to deny plaintiff's claim, or (d) asserting

policy defenses without a reasonable basis.” 742 F. Supp. 2d 591, 599 (E.D. Pa. 2010) (Gardner,

                                                 4
         Case 2:20-cv-05512-MMB Document 12 Filed 01/15/21 Page 5 of 6




J.). The court found these allegations to be “merely conclusory legal statements and not factual

averments” and concluded that such “bare-bones conclusory allegations . . . do not state a plausible

bad faith claim.” Id. at 599–600; see also Eley v. State Farm Ins. Co., No. 10-5564, 2011 WL

294031, at *5 (E.D. Pa. Jan. 31, 2011) (Baylson, J.) (dismissing a § 8371 claim alleging only that

the insurer had no reasonable basis to deny a claim based on plaintiff’s compliance with the

conditions of the insurance policy).

       In Kelley v. State Farm Fire & Cas. Co., the plaintiff alleged that her insurer “possesse[d]

no evidence that [her] losses did not occur and were not substantiated.” No. 19-0626, 2019 WL

2425135, at *3 (E.D. Pa. June 10, 2019) (Baylson, J.). In support of her argument that her insurer

acted in bad faith, the plaintiff only alleged that “the present damage was covered under her

insurance policy and that she complied with the policy’s terms when seeking coverage, in part by

sending written documentation of claimed damages.” Id. The court relied on the decisions in

Eley and Atiyeh to find these allegations to be insufficient for purposes of avoiding dismissal.

       Similarly, Plaintiff’s allegations here are insufficient.      She has not provided any

explanation of how Defendant responded to her claim, or what facts, beyond its failure to pay her

claim, indicate bad faith. The fact that she provided Defendant with supporting documents

regarding her claim does not alone indicate bad faith. Plaintiff has not provided any information

regarding Defendant’s response to her claim. She has simply stated that she considers any

response on its part to be unsatisfactory. Because Plaintiff has failed to sufficiently allege facts

to support her bad faith claim, this Court will dismiss Count II, without prejudice. Defendant’s

Partial Motion to Dismiss seeks dismissal of “any and all claims and allegations of bad faith and/or

a lack of good faith made by Plaintiff, including but not limited to paragraphs 23 through 26 and

Count II, as well as any claim for punitive damages.” (Def. MTD 2.) Defendant’s arguments in

                                                 5
            Case 2:20-cv-05512-MMB Document 12 Filed 01/15/21 Page 6 of 6




its Motion to Dismiss only address bad faith pursuant to 42 Pa. C.S.A. § 8371. Therefore, this

Court will decline to dismiss any part of Plaintiff’s complaint besides Count II.

V.       Conclusion

         For the foregoing reasons, Defendant’s Partial Motion to Dismiss Count II of Plaintiff’s

Complaint will be granted without prejudice. An appropriate Order follows.



O:\CIVIL 20\20-5512 Baxley v State Farm\20cv5512 Memorandum re Motion to Dismiss.docx




                                                                6
